CaSe: 3219-mj-OOJ_33-SLO DOC #Z 1 Filed: 03/07/19 Paq;§: lOf?StPAGE|D #. 1_`,;

.\`

suPERlon coURT oF THE DISTRICT or coLUM`Bl`A` '

L~.v-` =l...)“

 

 

 

 

 

 

CRIMlNAL DlVlSlON DCTN:
Loekup No: . _
COMPLAINT C\\se No: ally § 0 2 u} l 307
Di.strict of Colum bia ss:
Defendant's Name: Wllliam L Mitchell
(Firu) (Ml) {Lm) (PDID) (CCNO)
Also Known As:
(First) (Middle) (l.ast)
Addre¢s: 2258 Adrlan Court, Dayton OH j: f_.'_’,
:l: § g
Betwecn May 2018 to Dccember 2018 , within the District ol`Columbia. William l. Mitchell wrongfully obtained ar§ § ` r:?t
used property of a value of 51,000 or more, belonging to AAFES, consisting of U.S. Currency, with the intent to ..'.,¢ g § rca
appropriate the property for his own use and to deprive AAFES of a right to and benefit of the property. (Flrst b 23 351
Degree Tlleft, in violation of 22 D.C. Code, Seetlons 3211, 3212 (a) (2001 ed.)) z q I 0
99 S?-’~
Co-Del'endants: o a
§ ¥=»
m go
'n -_¢.n
l"'l I=*€.'.'.
W r"'u
00 drum
Ww%»/ w war
cream
H=°¢=
Amlnt'l Name mo
§ 05
Subscrihed and sworn to before me this 5 day of _A Ma,-¢h_ 1019 §§
~¢-¢
h b {/'~_-
' (Jud¢¢) (n¢p.cy ct¢rto
WARRANT

To Th¢ Um‘ted St‘ares Mnrslml or any other authorized federal officer or the Ch¢'efofPo!ice office Distrtct qf Ca!umbl¢r:
WHEREAS the foregoing complaint and amdavit supporting the allegations thereof have been sub-
mitted, and there appearing probable cause and reasonable grounds for the issuance of an arrest warrant

for William L Mltchell

YOU ARE THEREFORE COMMANDED TO BRING THE DEFENDANT BEFORE SAlD COURT OR
OTHER PERSON ENUMERATED IN 18 U.S.C. 3041 forthwith to l' said charge.

lssued MN¢"‘F cl 2""5 b L`

fudge - Slperiar Court ol'll\r D'utriet al'Columbil
'rme 16; l:| note 105= l:l Judee=

 

 

 

Sex: Mole DOB: 04119!1992 CCN: PDII):

 

 

Papering Offieer: B|ow \KO\\\\ -\.\

 

Badge No.: 1764

 

OFFI§_l_".R MUST QQBCUTE RETURN
Ot't`leer's Name: Date l Tlme: March S, 2019

AUSA Signatnre: Fel. I AFI`C Fel. ll
l:l l:l l:l

 

CaSe: 3219-mj-OOJ_33-SLO DOC #Z 1 Filed: 03/07/19 Page: 2 013 PAGE|D #Z 2

 

Superior Court of the District of Columbia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRIMINAL DIVISION _
3 o 101 cites \SL w

AFFII)AVIT IN SU'PPORT OF AN ARREST WARRAN'I` USW NO.:
DEFENDANT'S NAME: NICKNAME: ALlASES: CCN: PDID/ FBI:
Willism l... Mitchel|
SEX: RACE: DOB: HGT: WGT: EYES: HAlR: COMPL: SCARS. MARKS. TATOOS
M W m 5`10" 176 Brown Blsclt Tanoos on arm
DEFENDANT'S l-IOME ADDRESS: TELEPHONE NUMBER:
2258 Adn'an Court. Dayton. Ohio
DEFENDANT‘S BUSINESS ADDRESS: TELEPHONE NUMBER:
COMPLA!NANT‘S NAME: TELEPHONF. NUMBER:
AAFES On File
LOCAT|ON OF OFFENSE: DATE OF OFFENSE: 'l`lME OF OFFENSE:
loint Base Anaeostia Bolling. Washington. D.C. May 2018 k Der: 2018

 

 

 

CA|JTION AND MED!CAL CONDI'I`|ONS {CMC)
S¢lect a valid CMC code below for wanted person when using the mullen istdteltor.

_00 - .Armed md Dangcrous 25 ' Escape Risk _ 65 Epilcpsy _ 01 = O¢her (Explain)
w 05 - Violcnt Tendcnci:s ___ 30 = Scxually Violcnt Ptedator _T 70 = Suicida| _ 90 s Diabelie
|0 = Manial Ans Expcrt ___ 50 = H¢m C'ondition 80 = Medication Requtred _ 60 = Allergies
_ 15 = Explosive Expcnise __ 55 ‘ A|coholic j 85 -- Hemophi|iac 20 - Known to abuse drugs

GIVE A BRIEF DESCRIPTION OF WHAT IIAFPENED:

 

 

On January l?, 20 l9, your affiant was informed by the Joint Base Anacostia-Bolling Police Department that defendant
William L. Miteheli, DOB 04/19/1992 (hereinafter, “MITCHELL") was believed to have stolen money from the Army and
Air Force Exchange Serviee (AAFES) while he worked there. Afier timber investigation, as detailed below, the total
amount taken from AAFES by defendant MITCHELL is approximately $39,000.

Defendant MITCH'ELL is the spouse of an Air Force member and began working for AAFES on September 27, 2017 in the
power tools section of the Joint Base Anacostia-Bolling AAFES store. MITCHELL was promoted to a supervisor on May
5, 2018. In this supervisory ro]e, MlTCHBLL had elevated access to the AAFES management system, which permitted him
to conduct refunds and to alter the dollar amount of items that were being refunded. Additionally, MITCHELL was the
manager of a walk-in safe containing cash, and was one of only a few people employed at AAFES who had access to the
safe. In December 2018, MlTCHELL’s AAFES store discovered approximately $l,380 missing from the walk-in safe. An
announcement was disseminated to employees (including MITCHELL) that an investigation into the missing money would
be conducted MITCHELL was subsequently observed replacing the money in the walk-in safe. An administrative
interview of Ml'I`Cl'IELL was conducted on December 20, 2018. During the interview, MlTCHELL admitted that he stole
$ l ,380 from the walk»in safe. MITCHELL admitted falsely blaming another employee for the theft in an effort to cover up
his involvement. MITCHELL additionally stated that on five additional occasions, he stole a total of $2,510 from the walk-
in safe for personal use, then sold personal items to get cash to pay back the stolen money.

MITCHELL resigned from his employment with AAFES on Decernber 20, 2018. At`ter his resignation, AAI-`ES discovered
numerous suspicious refunds that MI'I`CHELL had executed during_the course of his employment as a supervisor. The

AFW SlGNAWRE:
xl a /;`\/`

 

 

'ro= wAkRAN'r cLERK
PLEASE tssUEA WARRANT FoR=
ul. U_¢A~m L . st meat sUBscniBEn AND swonN BEFoRI-: METHIS

t-I ne E¢n D (F£l»u\.y) 5"" DA F /**!#"4 m_zo._/,fi _
mr EJUDG`€)`DE§IJTY cLERKJ sUPERIOR cotiRToF rH`s

DIS’I`RICT OF COLUMBIA

 

  

pol-m Co(q).mso Re\'iston Dete~. u-zg~ob P¢S¢ le of 2

CaSe: 3219-mj-OOl33-SLO DOC #Z 1 Filed: 03/07/19 Page: 3 013 PAGE|D #Z 3

 

Superior Court of the District of Columbia
CRIMINAL DIVISION 3
U

13 0wa \7>1_']

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT USW

DEFENDANT'S NAME: NICKNAME: ALlASES: CCN: PDlDf FB|:

William L. Mitcltell

SEX: R.ACF.: l DOB: HGT: WGT: EYES: HAIR: CDMPL: SCARS, MARKS, TA'I`OOS

M W 5'10“ 176 Brow'n Blacl< Tattoos on arrrl

DEFENDANT’S HOM[~`. ADDRESS: TELEPHONE NUMBER:

2258 Adrian Court1 Dayton, OhiO

DEFENDANT'S BUS|NESS ADDRESS: TELEPHONE NUMBER:
'=M

COMPLA|NANT‘S NAME: TELEPHONE NUMBE.R:

AAFES On Pite

LOCATION OF OFFENSE: DATE OF OFFENSE: TIME OF OFFENSE:

Joint Base ALsfcosria Bolli.ng, Washington. D.C. May 2018 - Dec 2018

 

 

 

CAUT|ON AND MEDICAL COND|T|ONS (CMC)
Seleel a valld CMC rode below for wanted person when using the caution lodlcatur.

_ 00= Anned and Dangerous __, 25 -' Escape Rislc _ j 65 = Epilepsy _F_ 01 " Orher(Explain)

4_ 05 " Violer\l 'l`endencies _ 30 -» Sexually Violcnl Predator _ 70 - Suicidal 510 = Diabctic

_ 10 = Manial Arts Expett __ 50 = Heart Condition 30 * Medicalioll Required _ 60 - Allergies

_ |S = E:tplosive Expertise _ 55 = Alcohotic _ 85 = Hemoplti|iac 20 Known to abuse drugs

§WB A BR|EF DESC|HPT[ON OF WHAT HA}'PENED:

 

 

refunds for AAFES merchandise were in an amount significantly higher than the merchandise was sold at by AAFES. For
example, if a perfume item sold for $50 at the AAFES store, the refund executed by MITCHELL showed a changed dollar
value of the item in the management system to 590, allowing for a larger cash refund. The majority of the refund
transactions executed by Ml'l`CHELl.. occurred at register 12. Regisler 12 was located inside of the walk-in safe, and no
customer was allowed back there. AAFES staff could not identify any reason for a refund to be issued within the walk»in
safe, where customers are not allowed. Additionally, when executing a refund transaction, the AAFES employee is required
to input the identity ofthe customer into the management system. Customers of AAFES have to be authorized Department
of Dei`ense (DoD) beneficiaries All such beneficiaries are associated to the DoD, either as a sponsor, dependent, employee,
ctc. All authorized individuals are maintained in a database. The numerous suspicious refunds executed by MITCHELL
listed customers who did not appear in the database, and would have been ineligible to purchase items from AAFES; as
such, the listed “customers“ of these transactions would not have been eligible to receive a refund from AAFES.

A review of AAFES records disclosed that, between May t?, 2018 and December 18, 2018, MITCHELL authorized
approximately 122 refund transactions in amounts varying between $20 and $748 per instance. In each instance, the record
reflects that MITCHELI, authorized the payment of cash as a refund to a listed “customer." None of these transactions
were issued to a legitimatc, eligible customer of AAI-`ES. The majority of' the transactions occurred at register 12, inside the
walk-in safe, where no customers are permitted access. The total amount of the 122 refund transactions was $39,426.16.

Your affiant submits that there is probable cause to believe that William L. Mitchell (DOB 04»'19/1992) committed first

degree felony theft, in violation of the D.C. Code.
AFFIANT’ IGNA'I'URE:
x /Mft

 

 

 

 

 

 

To= WARRANT cLanK
PLEASE issue A wARRANT FOR=

\l"=u,m n L. M trc+hzl-e suascluaso AND swoRN BEFORE ME THIs _ _¢_
eha wah{f” F erwin r Da.¢aa (Fa.n.r?) 5"" D or /'f»wi 20 /f _
Ass uN o arrs A'rroRNEY tJUDGs)t)EPU'rY emach summon coua'r on rita

DISTRICT OF COLUMBIA

Fon-n CD(:v)-wso Reviston Date; lr-ag-oo Pag¢ _2_ of a

